Citation Nr: 1419013	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-45 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure (Agent Orange).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, which denied service connection for prostate cancer.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has considered the records contained in the electronic claims file and the paper claims folder in adjudicating this decision.


FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam during the Vietnam War era or serve on its inland waterways, and he was not otherwise exposed to an herbicide agent (to include Agent Orange) during service.

2.  Prostate cancer was not present until many years after the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

In correspondence dated in September 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

No VA examination has been afforded the Veteran in connection with his prostate claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Although there is ample competent evidence of a current prostate disability, there is a complete lack of competent and credible evidence raising any possibility of an in-service injury or event, or a nexus between the disability and any alleged exposure to herbicides.  The Veteran has offered no evidence beyond his own opinion that a nexus to service exists.  No medical professional has so opined, or even raised the possibility, nor has any learned text or research material indicating a possible relationship to herbicides been exposed.  The Veteran contends that his doctors told him his cancer was related to herbicides, however there is no evidence of such a medical opinion contained in the claims file.  Therefore under McClendon elements (2) and (3) there is no duty to provide an examination, nor has the Veteran requested one.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has declined the opportunity to present testimony in support of his claim.  Therefore, the duties to notify and assist have been met. 

Service Connection 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several diseases, including prostate cancer, and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. (2008), the Federal Circuit held that VA's interpretation of the phrase "served in the Republic of Vietnam," to the effect that a veteran must set foot on Vietnamese soil, was entitled to deference by the courts.

The Board also notes that the Department of Defense (DoD) has provided VA with information concerning the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam.  See DoD Herbicides Outside of Vietnam. However, exposure to herbicides at these locations must be verified as a presumption of exposure has not been established by VA.

Even if the Board is unable to find that the Veteran is afforded the presumption of herbicide exposure, the Veteran is not precluded from establishing service connection for a disease averred to be related to service, as long as there is proof of such direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In the instant case, the Veteran has been diagnosed as having prostate cancer.  He claims entitlement to service connection on the basis of presumptive exposure to herbicides.  The Veteran and his representative concede that he was never in Vietnam.  Consequently, the weight of the evidence is against a finding that the Veteran set foot in Vietnam or was on an inland waterway.  There is no evidence of record suggesting otherwise.  The Veteran has, however, contended that even in the absence of service in Vietnam, he was exposed to Agent Orange in Okinawa.  

In his August 2008 claim, the Veteran alleges that he repaired equipment that came from Vietnam to Okinawa and was covered in herbicide spray, and that he would often open up this equipment to find bombs and body parts.  He further contends in his April 2009 Notice of Disagreement that after cleaning the equipment, the plant life around the equipment would die.  He further stated that chemicals were being mixed on his base in Okinawa before being shipped off to Vietnam.  In his November 2010 VA Form 9, the Veteran claimed that he would assist in loading drums of chemicals which had the markings "2,4, D" and "2,4,5, T" on them and that chemicals were used in Okinawa and used at training locations and in training maneuvers.  The Veteran also submitted a lay statement in September 2008 stating that his doctors at the VA medical Center in Columbia, Missouri told him that his prostate cancer is from herbicide exposure.  In his May 2012 statement in lieu of a VA 646 the Veteran and his representative contend that he was in Okinawa during "Operation Red Hat" where chemicals were moved through the island.  

In his VA 646, the Veteran asserted that he was exposed to chemicals such as herbicides during Operation Red Hat, while he was serving on Okinawa.  He believes this was the cause of his prostate cancer.  However, there is no competent or credible evidence that the Veteran was involved in this operation, or that that any current prostate cancer is related to such exposure.  His personnel records only reveal that he was stationed in Okinawa in the 585th Maintenance Company, where he worked as a manual central office repair man from September 1968 to August 1969.

In September 2008, a Personnel Information Exchange System (PIES) request response showed that the Veteran had no exposure to herbicides.  As part of the VA's duty to assist, the Veteran was also sent a letter in September 2009 asking to send either evidence of service in Vietnam or evidence of when where and how the Veteran was exposed to herbicides.  No further information was provided by the Veteran.  In September 2010, a formal finding of inability to further research the Veteran's reported Agent Orange exposure was made.  This determination catalogued the VA's research efforts including the letter to the Veteran; a request to the National personnel center via PIES; and records of the other lay statements the Veteran submitted, none of which contained "specific researchable information requested by the US Army and Joint Services Records Research Center."  Also, in this regard, as noted, the DoD has compiled a list of locations where herbicides were used outside of Vietnam; however, locations in Japan, including Okinawa, are not included on that list.

The Veteran also submitted links to internet articles that he claims show that Agent Orange was present in Okinawa.  As to the Veteran's claim that he was exposed to Agent Orange through working on equipment and carrying barrels, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine, on a case by case basis whether the subject of the Veteran's testimony is one as to which lay testimony is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  However, even if these articles were assumed to be true, there are no records that the Veteran himself was exposed to herbicides during his time in Okinawa.  There is simply not competent or credible evidence that the Veteran actually participated in Operation Red Hat or that he would have had contact with chemical storage and transportation, or use, given his MOS as a repairman.  

The Board also notes that the Veteran has submitted an excerpt from a January 1998 Board decision pertaining to another veteran, in which that veteran's prostate cancer was found to be linked to chemical exposure in service including service in Japan.  The facts and findings in the prior Board decision pertain to that veteran's case and not to the case at hand.  While it appears that the excerpt from the prior Board decision indicates that another Veterans Law Judge accepted lay evidence showing a possible exposure to chemicals, including herbicides, any finding in that prior Board decision is based on evidence associated with the record of that veteran in that other appeal.  The Board is not bound by findings found in previous Board decisions.  Further, any finding made in that prior Board decision only pertains to the veteran who submitted that appeal.  Such a finding is based on the evidence related to that veteran's medical records and the evidence in that veteran's claims file.  That decision does not provide any specific findings or evidence to establish a link between the Veteran's prostate cancer and claimed herbicide exposure in service.  The Veteran here has provided no such supporting evidence. 

Therefore, the Veteran is not entitled to a presumption of exposure and he has not established a credible factual foundation for establishing exposure to Agent Orange at any time. 

Although service connection under the provisions of 38 C.F.R. § 3.309(e) is not warranted in this case, the Veteran is not precluded from establishing service connection for a disease averred to be related to service, as long as there is proof of such direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran was first diagnosed with prostate cancer in June 2008 at the Columbia, Missouri VA Medical Center.  The claims file is replete with records regarding his prostate cancer and treatment.  Therefore Hickson element (1) is met.  

Service treatment records are completely negative for any findings or complaints of complaints of prostate cancer.  Indeed, the Veteran has not indicated that he had prostate cancer during service or even that he experienced symptoms thereof.  In this context, the Board notes that the Veteran's service treatment records do not contain any complaints, treatment, or findings related to prostate cancer, or symptoms reasonably attributable thereto, and the first time the Veteran is shown to have prostate cancer is in 2006, more than 30 years after he separated from service.  In addition, upon review of the records, there is no medical evidence of record from the VAMC that relates the Veteran's prostate cancer with his military service in general, despite the Veteran's contentions that his doctors told him they were related.  Therefore, Hickson element (2) would not be met.  Nor could service connection be established on a presumptive basis for a chronic disease, since the prostate cancer did not manifest to a compensable degree within a year of service.  For the sake of completeness, the Board will also briefly address Hickson element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative). 

With respect to Hickson element (3), medical nexus, in the absence of evidence of in-service incurrence or aggravation of a disease or injury, a medical nexus opinion would seem to be an impossibility.  The Board recognizes that the Veteran submitted a lay statement in September 2008 contending that his doctors related his prostate cancer to herbicide exposure.  First, there is no actual record of such a medical opinion.  The Veteran has been accorded ample opportunity to present competent evidence in support of his claim.  He has failed to do so. See 38 U.S.C.A. § 5107(a) (2013).  Second, even if such a document were able to be produced, given that the claims file does not show that the Veteran was exposed to any herbicide, such an opinion would fail based on inaccurate information, and therefore would not be afforded any weight.  Accordingly, Hickson element (3) is not met, and the claim would fail on this basis as well.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (2013).

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for prostate cancer, to include as secondary to herbicide exposure (Agent Orange) is denied.  





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


